Order unanimously reversed and the motion granted. There is no conflict of interest between appellant in his individual and representative capacities. On the pleadings his position as defendant is identical with plaintiff’s position and the contest is between the Krooss estate now represented by appellant as administrator and respondent Maue. It is proper under the circumstances for appellant to be substituted as plaintiff. Settle order on notice. Present — Peck, P. J., Glennon, Dore, Callahan and Van Voorhis, JJ. [198 Misc. 397.]